Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of Species A (FIGS.1A-9B and 16) in the reply filed on 6/23/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/23/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-8, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seel et al. (6349986) in view of Ackerman et al. (7140823). 
For claim 1, Seel et al. discloses a cargo restraint system comprising: 
a framework defining a cargo cabin; 
a webbing (4) configured to restrain cargo positionable within the cargo cabin; 
one or more spring tension reels (not shown, necessarily disclosed in the background of the invention at Col 1, lines 10-40 which describes conventional cargo restraints having wind-up shafts and known to a PHOSITA and at least from Ament et al., 7048319, cited and thoroughly 
one or more actuators (drive mechanism) configured to move the webbing toward a top of the cargo cabin against the bias of the one or more spring tension reels.  
Seel et al. lack the system for use in an aircraft having a fuselage. 
Ackerman et al. teach the need and desire for restraint systems within an aircraft specifically including a webbing to restrain cargo within a cargo cabin. 
It would have been obvious to one of ordinary skill in the art to have provided a system of Seel et al. within an aircraft as taught by Ackerman et al. in order to achieve the same predictable result of restraining cargo therein. 
For claim 2, the one or more spring tension reels (not shown) are coupled to the webbing.  
For claim 4, the one or more actuators include one or more winches (drive mechanism) for automatically moving the webbing toward a top of the cargo cabin again the bias of the tension reels. 
For claim 5, the webbing comprises one or more restraining straps (forming the net as shown) configured to restrain cargo positioned within the cargo cabin.  
For claim 6, the webbing comprises one or more nets configured to restrain cargo positioned within the cargo cabin. It should be noted that at [0051] of the current specification states that the webbing can include any flexible material capable of restraining cargo. 
For claim 7, the webbing further comprises one or more tensioning straps (forming the net) for tensioning the one or more nets around cargo positioned within the cargo cabin. 
For claim 8, further comprising: one or more locking hooks (7,8) for locking the webbing to the framework.  
For claim 10, the one or more spring tension reels provide a force sufficient for locking the webbing to the fuselage framework.  
For claims 19-20, Seel et al, as modified, inherently disclose the method recited. 

Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/23/21 have been fully considered but they are not persuasive.

Withdrawn Claims & Rejoinder 
Applicant states that claims 11-18, presently withdrawn from consideration, are eligible for rejoinder. Examiner is confused by why applicant believes this to be the case as these claims do not depend from a generic base claim. No form paragraph was set forth in the last action stating applicant’s assertion. At this time, claims 11-18 are withdrawn from consideration as being directed to a nonelected invention, there being no allowable generic or linking claim. 

Section 103 Rejections 
Applicant argues Seel fails to disclose "one or more spring tension reels configured to bias the webbing towards a bottom of the cargo cabin." Examiner disagrees and notes that the reference discloses the divider being of the type well known in the prior art. As disclosed in Seel at Col 1, lines 10-40, cargo area dividers are commonly known in the form of pull-out retaining nets which are wound up (via winding shafts) into a non-operative position, and accommodated in a cassette from which it can be pulled out in upward direction in order to be hooked into corresponding retaining elements in the area of the headliner where they are safely anchored.  
Examiner asserts that dividers of this type necessarily include spring tension reels as disclosed with Ament (7048319) which was cited with the last office action and described on pages 3 and 4 of that action as including all of the limitations of claims 1-2, 5-8, and 19-20. Ament et al. could have been used in a 103 type rejection in the last office action. Ament et al. represents the state of the art in cargo dividers as described in Seel. 
Specifically, Ament et al. (7048319) discloses a cargo restraint system comprising: a framework defining a cargo cabin; a webbing (12) configured to restrain cargo positionable within the cargo cabin; one or more spring tension reels (coil spring 14 associated with winding shaft 13) configured to bias the webbing towards a bottom of the cargo cabin; and one or more actuators (provided manually by a user) configured to move the webbing toward a top of the cargo cabin against the bias of the one or more spring tension reels; the one or more spring tension reels are coupled to the webbing and provide a force sufficient for locking the webbing to the fuselage framework. 
As such, it is apparent to a PHOSITA that Seel likewise discloses a spring tension reel for the cargo divider provided and satisfies the limitations of the claim as broadly recited. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For claims 1-2, 5-8, and 19-20, Ament et al. (7048319) discloses a cargo restraint system comprising: 
a framework defining a cargo cabin; 
a webbing (12) configured to restrain cargo positionable within the cargo cabin; 

one or more actuators (provided manually by a user) configured to move the webbing toward a top of the cargo cabin against the bias of the one or more spring tension reels.  
Ament et al. lack the system for use in an aircraft having a fuselage. 
Ackerman et al. teach the need and desire for restraint systems ithin an aircraft specifically including a webbing to restrain cargo within a cargo cabin. 
It would have been obvious to one of ordinary skill in the art to have provided a system of Ament et al. within an aircraft as taught by Ackerman et al. in order to achieve the same predictable result of restraining cargo therein. 
For claim 2, the one or more spring tension reels are coupled to the webbing.  
For claim 5, the webbing comprises one or more restraining straps (forming the net as shown) configured to restrain cargo positioned within the cargo cabin.  
For claim 6, the webbing comprises one or more nets configured to restrain cargo positioned within the cargo cabin. It should be noted that at [0051] of the current specification states that the webbing can include any flexible material capable of restraining cargo. 
For claim 7, the webbing further comprises one or more tensioning straps (forming the net) for tensioning the one or more nets around cargo positioned within the cargo cabin. 
For claim 8, further comprising: one or more locking hooks (23,24) for locking the webbing to the framework.  
For claim 10, the one or more spring tension reels provide a force sufficient for locking the webbing to the fuselage framework.  
For claims 19-20, Ament et al, as modified, inherently disclose the method recited. 

Snitker et al. (6406232) discloses a netting biased toward the top of a vehicle. 
Weingarten (3897919) discloses a tensioner for webbing. 

Examiner further cites with this action references to Seel (10538206), Hansen (7874343), Walter et al. (7207613), Schlecht et al. (6930592), Seel et al. (6598921), Ament et al. (5971433), Diem et al. (5711568), and Ament (5551726) all of which show spring-biased wind-up cargo dividers of the well known prior at and all of which include spring tension reels as broadly recited. Any of these cited references shown the state of the prior art of cargo dividers including one or more spring tension reels configured to bias a webbing (net) towards a bottom of a cargo cabin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HILARY L GUTMAN/Primary Examiner, Art Unit 3612